*127OPINION OF THE COURT
Per Curiam.
On October 14, 2010, the respondent pleaded guilty in Supreme Court, Queens County, before the Honorable Joel L. Blumenfeld, to grand larceny in the second degree, in violation of Penal Law § 155.40 (1), a class C felony. As reflected in a transcription of the plea, the respondent admitted that he acted in concert with his codefendants in a mortgage fraud scheme involving more than $50,000 and probably millions of dollars in losses to lenders. The respondent closed on transactions which he knew to be fraudulent. As part of the plea, the respondent would be required to make restitution. The respondent has not yet been sentenced.
By virtue of his felony conviction, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred.
Although served with a copy of this motion to strike, the respondent has not submitted a response or requested additional time in which to do so.
Accordingly, the motion by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts to strike the respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) is granted, to reflect the respondent’s disbarment as of October 14, 2010.
Prudenti, P.J., Mastro, Rivera, Skelos and Covello, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Shawn D. Chand, is disbarred, effective October 14, 2010, and his name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Shawn D. Chand, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Shawn D. Chand, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, *128and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Shawn D. Chand, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).